                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         EDCV 19-00561-MWF (AS)                                         Date    August 28, 2019
 Title            Branlett Eugene Kimmons v. Dean Borders, et. al.,




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE LACK OF
                              PROSECUTION


        On March 28, 2019, Plaintiff, a California prisoner, proceeding pro se, filed a Civil
Rights Complaint (“Complaint”) pursuant to 42 U.S.C. § 1983. (Dkt. No. 1). The Court
subsequently granted Plaintiff's application to proceed in forma pauperis. (Dkt. No. 4). On
April 19, 2019, the Court issued an order dismissing Plaintiff’s Complaint with leave to
amend. (Dkt. No. 5). Plaintiff was directed to “file a First Amended Complaint no later
than 30 days from the date of th[e] Order.” (Id. at 10). Plaintiff was “explicitly cautioned
that failure to timely file a First Amended Complaint, or failure to correct the deficiencies
described [in the Order], may result in a recommendation that this action, or portions
thereof, be dismissed with prejudice for failure to prosecute and/or failure to comply with
court orders.” (Id. at 11). On May 15, 2019, the Court granted Plaintiff’s request for an
extension of time to file a First Amended Complaint. (Dkt. No. 7). Plaintiff was directed
to file a First Amended Complaint no later than July 19, 2019. Id.

       To date, Plaintiff has failed to file a First Amended Complaint, request an extension
of time to do so, or otherwise communicate with the Court. Accordingly, Plaintiff is
ORDERED TO SHOW CAUSE, in writing, no later than September 27, 2019, why this
action should not be dismissed with prejudice for failure to prosecute. This Order will be
discharged upon the filing of a First Amended Complaint that cures the deficiencies in the
last pleading or upon the filing of a declaration under penalty of perjury stating why Plaintiff
is unable to file a First Amended Complaint. A copy of the Court’s April 19, 2019 Order
is attached for Plaintiff’s convenience.

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-00561-MWF (AS)                                  Date   August 28, 2019
 Title          Branlett Eugene Kimmons v. Dean Borders, et. al.,

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely
respond to this Order will result in a recommendation that this action be dismissed
with prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute
and obey court orders.

cc: Michael W. Fitzgerald
    United States District Judge

                                                    .




                                                                               0       :    00

                                                          Initials of               AF
                                                          Preparer




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 2 of 2
